UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4392
BRUCE R. PENLEY, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
              Joseph Robert Goodwin, District Judge.
                            (CR-99-206)

                  Submitted: November 7, 2002

                      Decided: December 3, 2002

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Mary Lou Newberger, Federal Public Defender, Edward H. Weis,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, L. Anna Crawford,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                      UNITED STATES v. PENLEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Bruce R. Penley, Jr., appeals from the district court’s order of mod-
ification of supervised release. Penley pled guilty to a single count
indictment charging him with possession of child pornography in vio-
lation of 18 U.S.C. § 2252A(a)(5) (2000). He received a twenty-seven
month term of imprisonment and two-year term of supervised release.
He began serving his supervised release term on April 9, 2002. Pen-
ley’s probation officer filed a petition seeking to modify the terms of
Penley’s supervised release by adding conditions recommended by
members of the sexual offender treatment team at Penley’s institution
of incarceration.

   Penley challenges one of the additional conditions contained in the
district court’s order modifying the supervised release terms: that
Penley not be permitted to "attend job-related activities where chil-
dren are the focus of the activity, such as little league or children’s
birthday parties." The district court’s decision to impose special con-
ditions of supervised release is reviewed for abuse of discretion.
United States v. Crandon, 173 F.3d 122, 127 (3d Cir. 1999).

   We find that the court did not abuse its discretion by imposing the
challenged condition. Penley has demonstrated a deviant interest in
young children and possessed over one-thousand child pornography
images. He was terminated from the sexual offenders program. The
treatment experts in the program made the recommendation for this
particular job restriction. While taking part in the treatment program,
Penley was found to have handwritten accounts of acts of sexual vio-
lence and "inappropriate sexual activity with young girls, and the
stalking and grooming of potential victims." The prison officials
determined that Penley was using these materials for his own "deviant
sexual gratification." Finally, the sexual offenders treatment team
classified Penley as a moderate risk for sexual offender recidivism.
                       UNITED STATES v. PENLEY                       3
Thus, the condition prohibiting Penley from attending job-related
activities that focus on children was "reasonably necessary" to protect
the public and afford adequate deterrence to future criminal conduct.
See 18 U.S.C. § 3583(d)(2) (2000).

  We therefore affirm the district court’s order modifying the terms
of Penley’s supervised release. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED